DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.

(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

Claim Objections
Claims 1, 8-10 and 12-14 are objected to because of the following informalities: line 19 of claim 1 and claims 8-10 and 12-14 read “wherein said said”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-11, 13, 15-17, 19, 20 and 23-33 are rejected under 35 U.S.C. 103 as being unpatentable over Shannon et al. (USP No. 7,106,297), hereinafter “Shannon”, in view of Joo (USPG Pub No. 2012/0188295).
Regarding claim 1, Shannon discloses a phoresis based device (see Fig. 3), comprising: (a)    at least one light control volume (see Fig. 3 – control volume is formed between plates 26 and 28); (b)    a plurality of particles (32-36) (see Fig. 3, Col. 6, Lines 48-52); (c)    at least one of a transparent liquid (24) and gas (Col. 6, Line 35); (d)    at least one source of non-uniform electromagnetic fields (Col. 6, Lines 57-67); (e)    at least one transparent solid (26) (see Fig. 3, Col. 6, Lines 36-38); wherein said input light (44) is directed into said at least one light control volume where said plurality of particles (32-36) is mixed with said at least one of a transparent liquid (24) and gas to form at least one of a colloid and a suspension that interacts with non-uniform electromagnetic fields (see Fig. 3, Col. 6, Lines 57-67, Col. 7, Lines 28-67), which are provided by said at least one source of non-uniform electromagnetic fields (Col. 6, Lines 57-67), said interactions producing forces by at least ponderomotive, fluid mechanical, and thermal interactions (see Figs. 2, 3, Col. 7, Lines 28-67); which further provides a distribution in space and time of said plurality of particles in the quantities of: volume fraction, concentration, scattering, and average refractive index, within said at least one of a colloid and a suspension (see Figs. 2, 3, Col. 7, Lines 28-67); thereby allowing said input light to move along a curved trajectory, as needed, within said at least one light control volume to become output light (46) (see Figs. 2, 3, Col. 7, Lines 28-67); wherein said said input light (44) and said output light (46) may be transmitted through at least one optical boundary, where said at least one optical boundary is formed by said at least one transparent solid (26) in direct contact with said at least 
Regarding claim 2, Shannon further discloses wherein said at least one source of non-uniform electromagnetic fields is generalized to a non-uniform physical quantity that provides particle motion by such phenomena as, but not limited to: acoustophoresis, anaphoresis, cataphoresis, chemophoresis, dielectrophroesis, diffusiophoresis, diffusioosmosis, electrophoresis, electromagnetophoresis, thermophoresis, op-tophoresis, and magnetophoresis (Col. 6, Lines 31-34, 57-67).
Regarding claim 3, Shannon further discloses wherein said input light is a beam of light (Col. 7, Lines 1, 8-9).

Regarding claim 5, Shannon discloses wherein said at least one light control volume includes a thin gap between at least two surfaces (26 and 28) forming said at least one control volume (see Fig. 3). Shannon and Joo teach the device as is set forth above for claim 1, Joo further discloses scattering (Paragraph 150). It would have been obvious to provide the device of Shannon with the teachings of Joo for at least the same reasons set forth above with respect to claim 1. 
Regarding claim 6, Shannon further discloses wherein said said plurality of particles (32-36) comprise at least one of nanoparticles and microparticles (Col. 6, Lines 48-52).
Regarding claim 7, Shannon further discloses wherein said plurality of particles (32-36) comprise at least one of optically transparent, optically opaque and optically reflecting (Col. 6, Lines 48-52).
Regarding claim 8, Shannon and Joo teach the device as is set forth above for claim 1, Joo further discloses wherein said said plurality of particles (32-36) comprise at least one of glass, diamond, titanium dioxide, corundum, barium titanate, metals, and metallic alloys (Paragraph 125). It would have been obvious to provide the device of Shannon with the teachings of Joo for at least the same reasons set forth above with respect to claim 1. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 9, Shannon further discloses wherein said said plurality of particles (32-36) comprise at least one of a dielectric, a metal, and a magnetic material (Col. 6, Lines 19-20).

Regarding claim 11, Shannon and Joo teach the device as is set forth above for claim 1, Joo further discloses wherein said plurality of particles comprise optical scatters of at least one of a quantum dot, a plasmonic dot, a photonic bandgap dot, and a biologic cell, all of which have complex internal structures (Paragraphs 127, 150, 401). It would have been obvious to provide the device of Shannon with the teachings of Joo for at least the same reasons set forth above with respect to claim 1. Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d - 164 7 (1987).
Regarding claim 13, Shannon further discloses wherein said said plurality of particles (32-36) comprise at least one of solid particles, and particles with voids therein (see Fig. 3).
Regarding claim 15, Shannon further discloses wherein said plurality of particles (32-36) comprise a plurality of particles having a distribution of different sizes, shapes, dielectric constants, refractive indices and conductivities (see Fig. 3, Col. 3, Lines 29-32).
Regarding claim 16, Shannon further discloses wherein said plurality of particles (32-36) comprise in part surfactants and other chemicals to help provide a stable colloid that remains separated and does not precipitate and flocculate (see Fig. 3, Col. 3, Lines 29-32).
Regarding claim 17, Shannon further discloses wherein said plurality of particles (32-36) is optically transparent over a select spectral range (Col. 5, Line 4).
Regarding claim 19, Shannon further discloses wherein said at least one of a transparent liquid (24) and gas is water, a hydrocarbon, an isoparaffin, and a silicone fluid, each of which may have additives to set the conductivity (Col. 5, Line 22).

Regarding claim 23, Shannon further discloses wherein said at least one source of non-uniform electromagnetic fields is at least one of oscillating and non-oscillating (Col. 6, Lines 58-59).
Regarding claim 24, Shannon further discloses wherein said at least one source of non-uniform and electromagnetic field is provided by at least one electrode pair (30) connected to at least one voltage source (Col. 6, Lines 53-59).
Regarding claim 25, Shannon further discloses wherein said at least one voltage source provides at least one of a narrowband signal and a broadband signal, where said narrow-band signal is substantially a harmonic signal and said broadband signal may include but is not limited to at least one of broadband pulses and noise from a substantially stochastic process (Col. 20, Lines 41-47).
Regarding claim 26, Shannon further discloses wherein said at least one electrode pair (30) comprises at least one substantially transparent thin layer of elemental metal, alloyed metal, indium tin oxide, conductive polymers, graphene, borophene, and metallic nanoparticle ink (Col. 6, Line 53, Col. 15, Lines 60-64).
Regarding claim 27, Shannon further discloses wherein said at least one electrode pair (30) comprises electrodes in three dimensions (see Figs. 2, 6).
Regarding claim 28, Shannon further discloses wherein said at least one electrode pair (30) comprises an electrodes array on a two dimensional surface (see Figs. 2, 6).
Regarding claim 29, Shannon further discloses wherein said at least one electrode pair (30) is an electrode array that further supports harmonic polyphase excitation of two or more phases to produce ponderomotive forces in substantially different directions (Col. 20, Lines 41-47).

Regarding claim 31, Shannon further discloses wherein said at least one voltage source provides harmonic polyphase excitation (Col. 20, Lines 41-47).
Regarding claim 32, Shannon further discloses wherein said at least one voltage source provides arbitrary waveform voltage excitation (Col. 20, Lines 41-47).
Regarding claim 33, Shannon further discloses wherein said at least one transparent solid is a plastic, glass, ceramic, and semiconductor (Col. 6, Lines 38-40). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shannon (USP No. 7,106,297) in view of Joo (USPG Pub No. 2012/0188295) as applied to claim 1 above, and further in view of Nakayama et al. (USPG Pub No. 2007/0115550), hereinafter “Nakayama”.
Regarding claim 12, Shannon and Joo disclose the claimed invention, but do not specify wherein said said plurality of particles comprise doped transparent gain medium with atoms of at least one of dysprosium, erbium, holmium, neodymium, praseodymium, thulium and ytterbium. In the same field of endeavor, Nakayama discloses wherein said said plurality of particles comprise doped transparent gain medium with atoms of at least one of dysprosium, erbium, holmium, neodymium, praseodymium, thulium and ytterbium (Paragraph 70). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Shannon and Joo with wherein said said plurality of particles comprise doped transparent gain medium with atoms of at least one of dysprosium, erbium, holmium, neodymium, praseodymium, thulium and ytterbium of Nakayama for the purpose of providing magnetic mobile particles transferred by magnetophoresis (Paragraphs 68, 70). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
14 is rejected under 35 U.S.C. 103 as being unpatentable over Shannon (USP No. 7,106,297) in view of Joo (USPG Pub No. 2012/0188295) as applied to claim 1 above, and further in view of Hou et al. (USPG Pub No. 2011/0042215), hereinafter “Hou”.
Regarding claim 14, Shannon and Joo disclose the claimed invention, but do not specify wherein said said plurality of particles comprise at least one of cage molecules, cage molecule derivatives formed by chemical bonding, and endohedral forms of cage molecules. In the same field of endeavor, Hou discloses wherein said said plurality of particles comprise at least one of cage molecules, cage molecule derivatives formed by chemical bonding, and endohedral forms of cage molecules (Paragraph 7). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Shannon and Joo with wherein said said plurality of particles comprise at least one of cage molecules, cage molecule derivatives formed by chemical bonding, and endohedral forms of cage molecules of Hou for the purpose of allowing the molecules to interact without relying on other forces (Paragraph 7). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shannon (USP No. 7,106,297) in view of Joo (USPG Pub No. 2012/0188295) as applied to claim 1 above, and further in view of Takatori et al. (USPG Pub No. 2015/0369220), hereinafter “Takatori”.
Regarding claim 18, Shannon and Joo disclose the claimed invention, but do not specify wherein said plurality of particles comprise Janus type particles, which comprise different material properties on at least two sides of each particle, so that a self-phoretic process may self-propel said plurality of particles using energy derived from the environment in order to provide at least one of a modified distribution of particles and a modification of the diffusion coefficient. In the same field of endeavor, Takatori wherein said plurality of particles comprise Janus type particles, which comprise different material properties on at least two sides of each .
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Shannon (USP No. 7,106,297) in view of Joo (USPG Pub No. 2012/0188295) as applied to claim 1 above, and further in view of Fontecchio et al. (USPG Pub No. 2014/0080040), hereinafter “Fontecchio”.
Regarding claim 21, Shannon and Joo disclose the claimed invention, but do not specify wherein said at least one of a colloid and a suspension is optically matched to the refractive index of said at least one transparent solid. In the same field of endeavor, Fontecchio discloses wherein said at least one of a colloid and a suspension is optically matched to the refractive index of said at least one transparent solid (Paragraph 101). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Shannon and Joo with wherein said at least one of a colloid and a suspension is optically matched to the refractive index of said at least one transparent solid of Fontecchio for the purpose of providing a transparent state of the device (Paragraph 101).
22 is rejected under 35 U.S.C. 103 as being unpatentable over Shannon (USP No. 7,106,297) in view of Joo (USPG Pub No. 2012/0188295) as applied to claim 1 above, and further in view of Lin et al. (USPG Pub No. 2015/0268529), hereinafter “Lin”.
Regarding claim 22, Shannon and Joo disclose the claimed invention, but do not specify wherein said at least one of a colloid and a suspension maintains a refractive index gradient therein. In the same field of endeavor, Lin discloses wherein said at least one of a colloid and a suspension maintains a refractive index gradient therein (Paragraph 40). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Shannon and Joo with wherein said at least one of a colloid and a suspension maintains a refractive index gradient therein of Lin for the purpose of providing light adjustment for the desired application (Paragraph 2).

Prior Art Citations
              Ito (USPG Pub No. 2006/0050402) is being cited herein to show a phoresis based device that would have read on or made obvious a number of the above rejected claims, however, such rejections would have been repetitive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329.  The examiner can normally be reached on Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        6/22/2021